Title: To Alexander Hamilton from Benjamin Williamson, 9 December 1799
From: Williamson, Benjamin
To: Hamilton, Alexander


          
            Sir,
            New York December 9th. 1799
          
          When I accepted the Appointment of Deputy Paymaster General, I flattered myself, that the Business was of so simple a nature, that I should be able to go thro’ the duties of my Office without Assisstance. I find however that in prosecuting the same, that it requires much more — & attention than I had contemplated, which together with the Cloathing business, now attached to it, obliges me to request some Assistance.
          The Paymaster General (probably foreseeing the necessity of my having Assistance) referred me to you, if I should find the duties of my Office required a Clerk. I therefore take the liberty of informing you that from my present view, of the duties of my office I conclude that the public service cannot be promptly attended to in every Case that may Occur, without Assistance.
          To employ a Clerk, equal to the business, in this City, will require a provision of about six hundred dollars p year—I therefore suggest the propriety of looking among the Subalterns of the Army for one that will answer the purpose, & who will probably be satisfied with having an Additional allowance of Pay of 30 dollrs. p month—which additional allowance it will require to enable him to live in this City
          I have the honor to be Sir, with the Greatest Respect Your Obedient Servant
          
            B. Williamson DPMG
            A.C.G.
          
          Major Genl. Hamilton
        